Exhibit 10.1




REPRESENTATIVE AND ACCOUNT TRANSFER AGREEMENT







BETWEEN AND AMONG







MULTI-FINANCIAL SECURITIES CORPORATION,







REGAN HOLDING CORP.







LEGACY ADVISORY SERVICES, INC.







LEGACY FINANCIAL SERVICES, INC.




























May 31, 2007








--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement







REPRESENTATIVE AND ACCOUNT TRANSFER AGREEMENT




THIS REPRESENTATIVE AND ACCOUNT TRANSFER AGREEMENT (this “Agreement”) is made
and entered into as of May 31, 2007 between and among Multi-Financial Securities
Corporation, a Colorado corporation ("Multi-Financial"), Regan Holding Corp., a
California corporation (“Regan”), Legacy Financial Services, Inc., a California
corporation (“Legacy”), and Legacy Advisory Services, Inc. (“LAS”), a California
corporation (Regan Holding, Legacy and LAS are collectively known as the “Legacy
Parties”).  




W I T N E S S E T H:




WHEREAS, Regan has decided to discontinue its involvement in the advisory and
securities business, the advisory business conducted by Legacy and LAS, and the
securities business conducted by registered broker-dealer Legacy, except to the
extent Legacy receives the additional payments under Article II (2.7); and




WHEREAS, the Legacy Parties wish to transfer Legacy’s registered representatives
and customer accounts to Multi-Financial, a broker-dealer; and




WHEREAS, the Legacy Parties wish to assist and cooperate with Multi-Financial,
and Multi-Financial wishes to assist and cooperate with the Legacy Parties in
the orderly transfer of Legacy’s registered representatives, customers and
accounts; and




NOW, THEREFORE, in consideration of the foregoing and the premises, promises,
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I

Construction




1

Construction.  The captions or headings in this Agreement are for convenience of
reference only and in no way define, limit or describe the scope or intent of
any provisions or Sections of this Agreement. All references in this Agreement
to particular Articles or Sections are references to the Articles or Sections of
this Agreement, unless some other references are clearly indicated. All
accounting terms not specifically defined in this Agreement shall be construed
in accordance with generally accepted accounting principles as in effect on the
date hereof.  In this Agreement, unless the context otherwise requires, (i)
words describing the singular number shall include the plural and vice versa,
(ii) words denoting any gender shall include all genders and (iii) the word
"including" shall mean "including without limitation." In interpreting and
enforcing this Agreement, each of the representations and warranties set forth
in this Agreement shall be given independent effect and shall not be deemed
superseded or modified by any other such representation or warranty.




ARTICLE II

BASIC TRANSACTION; CLOSING




2.1

Transfer of Registered Representatives




2.1.1

Set forth on Schedule 2.2.1a is a listing of all of the registered
representatives of Legacy as of the date hereof (the “Legacy Registered
Representatives”).  Upon the terms and subject to the conditions of this
Agreement, the Legacy Parties shall take all reasonable action requested by
Multi-Financial to promptly (A) facilitate the transfer on the records of the
National Association of Securities Dealers (“NASD”) to Multi-Financial of the
registrations of the Legacy Registered Representatives selected by
Multi-Financial in its sole discretion (the "Transferred Representatives") and
(B) facilitate the transfer on the records of the insurance companies to
Multi-Financial of the appointments of the Transferred Representatives.  The
Legacy Parties acknowledge and agree that Multi-Financial will conduct reviews
on each Legacy Registered Representative as required by NASD Rules, and may, in
its sole discretion, reject any Legacy Registered Representative for any reason
or may require any Transferred Representative to be placed under heightened
supervision.  Those Legacy Registered Representatives whose registrations and
appointments are not being transferred to Multi-Financial are set forth in
Schedule 2.1.1b, to the extent known as of the Transfer Date (as defined below)
of this Agreement (“Excluded Representatives”).  Such list may be amended by
Multi-Financial in its sole discretion until the Transfer Date, after which it
may only be amended by agreement among the parties.





Page 2 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement










2.1.2

Within a reasonable amount of time following the Closing Date (as defined
below), Regan and Legacy shall promptly notify each of the Legacy Registered
Representatives that Regan has decided to discontinue its as well as Legacy’s
and LAS’ provision of advisory and retail brokerage services, and that the
Legacy Parties wish to assist and cooperate in the orderly transfer to
Multi-Financial of the Transferred Representatives and the accounts of any
customer (“Customers”) of Legacy who has a brokerage, advisory, custody or other
account, including accounts of Bank Clients (as defined below) (“Accounts”), as
of the Transfer Date.




2.1.3

On or before the Closing Date, Legacy shall notify the NASD that the
registrations of the Transferred Representatives are to be transferred to
Multi-Financial, effective at the close of business on the Transfer Date or such
earlier date as required by the NASD.  This notice shall also include a
notification of Legacy’s termination of its retail brokerage business.  A copy
of this notice shall be provided to Multi-Financial.  Each party hereto shall
execute all documents that may be necessary or required by applicable Law to
effect such mass transfer. The parties expressly agree that Multi-Financial does
not assume any liabilities, duties or obligations (whether contractual or
otherwise) that Regan, the Legacy Parties or any other Person may have or have
had with respect to the Transferred Representatives or Excluded Representatives
on or prior to the Execution Date.  




2.1.4

On or before the Transfer Date, the Legacy Parties shall waive its or their
respective right, as applicable, to enforce and shall terminate in writing any
non-competition, or non-solicitation provisions that would prevent any of the
Transferred Representatives from soliciting securities and/or insurance
business.




2.2

Transfer of Customer Accounts.




2.2.1

In the event Legacy has determined that a bulk transfer of Accounts would be
permitted by NASD Rules, and Legacy and Multi-Financial elect to transfer
Accounts in bulk from Legacy to Multi-Financial, then as soon as possible after
the Closing Date, Legacy and Multi-Financial shall in cooperation with each
other and with each party’s respective clearing agent prepare a form of Negative
Response Letter ("Negative Response Letter"). In the event that Legacy and
Multi-Financial elect to transfer Accounts on an account-by-account basis via
ACAT transfer, Legacy will obtain any necessary Customer consent to transfer the
Accounts to and share information with Multi-Financial as necessary to
facilitate this process.  In either case, the Negative Response Letter shall
comply with all applicable NASD Rules and shall inform Customers of the method
in which their Accounts are being transferred to Multi-Financial. The parties
acknowledge that as of the Closing Date, Multi-Financial will begin
communicating with Legacy’s clearing agent as appropriate, and Legacy shall
instruct its clearing agent to cooperate with Multi-Financial and Pershing, LLC,
the clearing firm for Multi-Financial (“Pershing”) regarding the Transferred
Representatives, the Accounts and the Customers.




2.2.2

As soon as possible after the Closing Date, the parties shall cooperate in
obtaining NASD review of and in the mailing of the Negative Response Letters to
all Customers with Accounts held at Legacy’s clearing agent.  Upon receipt of
the required consent, approval or waiver from the Customers (“Consent”) or the
expiration of the applicable waiting period, as applicable, Regan and Legacy
shall cooperate with Pershing and shall take, and shall provide written
instructions to its clearing agent to cooperate with Pershing and take, all
actions necessary to transfer the Legacy Transferred Accounts (as defined below)
to Multi-Financial as of the agreed upon date and provide the Legacy Transferred
Account information to Pershing.




2.2.2.1

For all advisory accounts maintained by Legacy, as soon as possible after the
Closing Date, Legacy will use its best efforts to cause all Customers with
advisory relationships to execute all required documentation to cause the
advisory account to be initiated and maintained at Multi-Financial.  




2.2.2.2

The parties understand that Accounts and Customers not satisfying documentation
requirements for transfer, including all advisory accounts and Accounts failing
to complete ACAT and account documentation, and for Accounts not providing
consent, to the extent required, prior to the termination of the applicable
period of time will cause the account to be orphaned and surrendered to Legacy’s
clearing agent.  The parties understand further that Multi-Financial has the
right in its sole discretion to refuse to maintain an account if it has a
reasonable basis to believe that the account violates any Laws, or might result
in an unacceptable level of risk to Multi-Financial.





Page 3 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement










2.2.3

Legacy shall be responsible for the payment of all fees owing to its clearing
agent with respect to its clearing arrangement.




2.2.4

A Legacy Customer Account which has been transferred from Legacy to
Multi-Financial is referred to as a "Legacy Transferred Account."




2.2.5

Legacy shall be entitled to all fees and credits due from its clearing agent or
received by Multi-Financial, accruing with respect to the Legacy Transferred
Accounts prior to the Transfer Date and Multi-Financial shall be entitled to all
fees and credits due from Legacy’s clearing agent or received by or on behalf of
Legacy accruing with respect to the Legacy Transferred Accounts on and after the
Transfer Date. To the extent that either party (or an affiliate thereof)
receives fees to which the other party is entitled hereunder, such party shall
be deemed to hold such fees in trust for and shall promptly transmit such fees
to the party that is entitled to such fees.




2.3

Transfer of Bank Networking Agreements.




2.3.1

As soon as possible after Closing Date, Legacy shall provide written
notification (the “Termination Notice”) to each financial institution that is
associated with Legacy or the Legacy Registered Representatives (listed on
Schedule 2.3.1 attached) (“Bank Clients”) that it will no longer provide
services to such client under any contract between Legacy and the Bank Client
(“Bank Networking Agreements”) effective as of the Transfer Date.  After
delivery of the Termination Notices, Legacy shall introduce Multi-Financial to
each individual or entity who is a customer of a Bank Client as of the Closing
Date (“Bank Customer”), shall use its reasonable best efforts to encourage each
Bank Client to enter into a contractual relationship with Multi-Financial
(whether by entering into a new written agreement with Multi-Financial or
consenting to the assignment of the existing Bank Networking Agreement between
such Bank Client and Legacy) and shall provide reasonable assistance to
Multi-Financial in obtaining such contractual relationships.  The Legacy Parties
shall make no communications to the Bank Clients regarding the terms of this
Agreement without the prior approval of Multi-Financial.  




2.3.2

Legacy and Multi-Financial shall in cooperation with each other and with
Legacy’s clearing agent to the extent that the parties are contemplating a mass
transfer of Accounts or as otherwise appropriate, to prepare a Negative Response
Letter. The Negative Response Letter shall comply with all applicable rules and
regulations of the NASD and shall inform the Bank Customers that their Accounts
are being or may be transferred to Multi-Financial. The parties acknowledge that
as of the Closing Date, Multi-Financial will begin communicating with Legacy’s
clearing agent and Legacy shall instruct its clearing agent to cooperate with
Multi-Financial and Pershing regarding the Bank Customer Accounts and the Bank
Customers.




2.3.3

The parties shall cooperate in the mailing of the Negative Response Letters to
all Bank Customers.  Legacy shall cooperate with Multi-Financial and Pershing
and shall take, and shall cause Legacy’s clearing agent to cooperate with
Multi-Financial and Pershing and take all actions necessary to transfer, upon
the receipt of the required Consents from the Customers or the expiration of the
applicable waiting period, the Bank Customers Accounts that are thereby
transferred (“Bank Transferred Accounts”) to Multi-Financial in an efficient and
cost-effective manner and provide the Bank Transferred Account information to
Pershing.  All actions to be taken in connection with the transfer of Bank
Transferred Accounts to Multi-Financial shall be taken at the direction of
Multi-Financial and Legacy shall provide written instructions to its clearing
agent to cooperate with and act upon any instructions provided by
Multi-Financial.




2.3.4

Legacy shall be responsible for the payment of all fees owing to its clearing
agent with respect to its clearing arrangement for the Bank Customer Accounts.




2.3.5

Legacy shall be entitled to all fees and credits due from its clearing agent or
received by Multi-Financial, accruing with respect to the Bank Transferred
Accounts prior to the Transfer Date and Multi-Financial shall be entitled to all
fees and credits due from Legacy’s clearing agent or received by or on behalf of
Legacy accruing with respect to the Bank Transferred Accounts on and after the
Transfer Date. To the extent that either party (or an affiliate thereof)
receives fees to which the other party is entitled hereunder, such party shall
be deemed to hold such fees in trust for and shall promptly transmit such fees
to the party that is entitled to such fees.








Page 4 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement







2.4

Directly Held Accounts.

Set forth on Schedule 2.4 is a complete and accurate list of all mutual fund
complexes and insurance companies at which Accounts are maintained on behalf of
Legacy (“Directly Held Accounts”).




2.4.1

As soon as possible after the Closing Date, Legacy shall, in cooperation with
Multi-Financial, prepare a Negative Response Letter for Customer with Directly
Held Accounts. The Negative Response Letter shall comply with all applicable
NASD Rules and shall inform Customers that have Directly Held Accounts that,
following the expiration of thirty (30) days after deliver of the Negative
Response Letter, excepting for those Customers who opt out, Multi-Financial will
be designated as the Broker Dealer of Record for purposes of servicing
Customers, and assisting Customers in effecting future transactions for their
Accounts. As soon as possible after the Closing Date, the parties shall
cooperate in the mailing of the Negative Response Letters to all Customers with
Directly Held Accounts.  The parties acknowledge that as of the Closing Date,
Multi-Financial will begin communicating with the mutual fund complexes and
insurance companies set forth of Schedule 2.4 regarding the change of the Broker
Dealer of Record.




2.4.2

Upon the receipt of the required Consents from the Customers or the expiration
of the applicable waiting period, Legacy shall prepare and mail notification to
all of the mutual fund complexes and insurance companies identified in Schedule
2.4 that for the purposes of servicing Customers, and assisting Customers in
effecting future transactions, Multi-Financial shall be designated the Broker
Dealer of Record on each such Account. To the extent necessary, Legacy and
Multi-Financial shall also coordinate with the National Securities Clearing
Corporation ("NSCC") in accomplishing a change in the Broker Dealer of Record
with all entities listed in Schedule 2.4.




2.4.3

Legacy shall be entitled to all commissions and distribution fees pursuant to
12b-1 or similar plans accruing with respect to Accounts maintained with the
entities set forth in Schedule 2.4 prior to the Transfer Date. Multi-Financial
shall be entitled to all commissions and distribution fees pursuant to 12b-1 or
similar plans accruing with respect to Accounts maintained with the entities set
forth in Schedule 2.4 on and after the Transfer Date. To the extent that either
party (or an Affiliate thereof) receives fees to which the other party is
entitled hereunder, such party shall be deemed to hold such fees in trust for
and shall promptly transmit such fees to the party that is entitled to such
fees.  To the extent that Multi-Financial receives fees which accrued prior to
the Transfer Date which are to be paid to any Transferred Representative, such
fees shall be paid to such Transferred Representative in the ordinary course of
Multi-Financial's business.  




2.5

No Other Assets Transferred.  The parties acknowledge and expressly agree that
Multi-Financial is not acquiring any rights, title or interests in any assets of
Regan or Legacy.




2.6

Excluded Liabilities. Except as expressly stated herein, the parties acknowledge
and expressly agree that Multi-Financial is not assuming and will not have
responsibility for any liabilities or obligations of the Legacy Parties.




2.7

Consideration.




2.7.1

Measurement Date.  The parties have agreed to establish the date as of the next
month end following sixty (60) days after the Transfer Date as the date
established for purposes of calculating the amount of the Initial Payment and
each of the four Anniversary Payments as set forth and defined below (the
“Measurement Date”).




2.7.2

Initial Payment.  

On the Measurement Date, upon full satisfaction of the conditions set forth in
this Agreement, Multi-Financial shall make a payment to Legacy in the amount of
eleven and one half percent (11.5%) of the aggregate gross dealer concessions
(“GDC”) earned at Legacy by those Transferred Representatives who are, as of the
Measurement Date, registered with Multi-Financial completely and in good order
with the NASD and in all jurisdictions in which that Transferred Representative
intends on doing business, for the one year period commencing May 1, 2006 and
ending April 30, 2007 (the “Initial Payment”).  GDC shall include all cash
commissions or fees, including from the sale of investment company and variable
contract securities, and shall not include any other cash or non-cash
compensation, including but not limited to discounts, concession or service
fees, marketing allowances, loans, overrides, cash employee benefits,
merchandise, gifts, prizes and travel expenses.  Notwithstanding, if as of the
end of the sixth month following the Measurement Date, Transferred
Representatives constituting forty (40) percent or more of the GDC used in the
calculation of the Initial Payment have terminated or been terminated for any
reason, the total portion of the Initial Payment attributed to those terminated
Transferred Representatives shall be recouped by Multi-Financial.  Legacy and
Regan shall be jointly and severally responsible to provide this payment to
Multi-Financial within ten (10) days following end of this period.  





Page 5 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement










2.7.3

Anniversary Payments.  On each of the first four (4) anniversary dates of the
Measurement Date (the “Anniversary Dates”), upon full satisfaction of the
conditions set forth in this Agreement and subject to the minimum percentage set
forth below, Multi-Financial shall make a payment to Legacy in the amount of the
percentage set forth below of the aggregate GDC earned at Multi-Financial by
those Transferred Representatives for the one year period then ended on the
Anniversary Date who are, as of that applicable Anniversary Date, registered
with Multi-Financial completely and in good order with the NASD and in all
jurisdictions in which that Transferred Representative intends on doing business
(the “Anniversary Payments”).  The percentage of GDC for calculation of each
Anniversary Payment is as follows:




Amount of Aggregate GDC earned by

the Transferred Representatives for

the one year period ended on the

applicable Anniversary Date







Anniversary Payment as a  Percentage

of actual aggregate GDC

less than $10mm

$10mm to $12mm

above $12mm

0%

3%

4.5%




2.7.4

Notwithstanding the forgoing, in the event that on any Anniversary Date
Multi-Financial determines that the Legacy Parties are in material breach of (A)
any of the conditions and covenants undertaken by the Legacy Parties pursuant to
this Agreement, or (B) the representations and warranties made by the Legacy
Parties in this Agreement, Multi-Financial may, upon thirty (30) days’ prior
notice to the Legacy Parties and in the absence of the Legacy Parties’ cure of
such material breach or, at Multi-Financial’s sole discretion, provision to
Multi-Financial of acceptable recompense therefor, prior to the end of such
notice period, in its sole discretion, terminate, suspend or condition its
obligation to make any subsequent Anniversary Payment.  Multi-Financial’s right
to terminate, suspend or condition its obligation to make an Anniversary Payment
shall be in addition to any other rights or remedies it may have under this
Agreement or in accordance with applicable Law.




2.8

No Other Parties.

The parties agree that there are no other individuals or entities other than the
individuals and entities that are parties to this Agreement who are entitled to
any compensation in accordance with this Agreement.  Each of the parties
acknowledge and agree that no other party participated in the negotiations for
this Agreement nor did any party hereto receive any advice from any other party
regarding this Agreement or the suitability of the transactions set forth in
this Agreement.   




2.9

Transfer Date.  The Transfer Date of this Agreement shall be June 29, 2007, or
such later date as the parties mutually agree (the "Transfer Date"), but shall
not occur prior to the expiration of the response period of the Negative Consent
Letters or the receipt of the NASD’s approval of Legacy’s notice pursuant to
Paragraph 2.1.3.




2.10

Closing.  The closing of the transactions contemplated by this Agreement (the
"Closing") shall take place at the offices of Multi-Financial at 9:00 a.m. local
time on or prior to June 7, 2007, or such other date as the parties may mutually
determine (the “Closing Date”).




2.11

Closing Deliveries.  At the Closing and as a further condition of the Closing,
the Parties shall take the following actions:




(a)

The Legacy Parties shall deliver or cause to be delivered to Multi-Financial the
following:




i.

A certificate dated the Closing Date executed by the President of Regan
confirming the representations set forth in Sections 6.1;




ii.

A certificate dated the Closing Date executed by the President of Legacy
confirming the representations set forth in Sections 6.1;




iii.

A certificate dated the Closing Date executed by LAS confirming the
representations set forth in Section 6.1;








Page 6 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement







iv.

A copy, certified as of the Closing Date by the Secretary or Assistant Secretary
of each of the Legacy Parties of the resolutions of its board of directors (or
similar governing body) authorizing the execution and delivery of this Agreement
and the transactions contemplated herein;




v.

An executed copy of this Agreement;




vi.

A copy of the Form ADV/W to be filed Securities and Exchange  Commission (“SEC”)
by Legacy and LAS, as applicable, and any other affiliates engaged in the
advisory or securities business, and a copy of all correspondence related
thereto;




vii.

A copy of the Form 1017 filed by Legacy with the NASD;




viii.

Copies of the Negative Response Letters;




ix.

Evidence of the Legacy Parties’ acquisition of an extended reporting endorsement
to its current errors and omissions policy (policy no. A02050592400 issued by
Clarendon America Insurance Company) (the “Policy”), which endorsement shall
extend the Policy’s coverage for a period ending, at a minimum, on the ninetieth
day following the fourth anniversary of the Measurement Date; and




x.

Any other documents or certificates reasonably requested by Multi-Financial.




(b)

Multi-Financial shall deliver or cause to be delivered to the Legacy Parties the
following:




i.

A certificate dated the Closing Date executed by an officer of Multi-Financial
to the effect of the matters set forth in Sections 6.2; and




ii.

An executed copy of this Agreement.




ARTICLE III

Representations and Warranties




3.1

Representations and Warranties of Regan and Legacy. The Legacy Parties hereby
represent and warrant to Multi-Financial that the statements contained in this
Section 3.1 are true, correct and complete on the date hereof and will be true,
correct and complete as of the Transfer Date (as though made as of the Transfer
Date):




3.1.1

Corporate Existence and Power. Each of the Legacy Parties is a California
corporation duly organized and validly existing under the laws of the State of
California.  Each of the Legacy Parties is duly qualified to do business and is
in good standing in all the jurisdictions where the conduct of its business or
ownership or leasing of its property or assets with respect thereto requires it
to be so qualified, except where failure to be so qualified or to be in good
standing would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect. Legacy is currently registered and has been at
all times registered in good standing with each of the SEC and NASD since
commencement of its operations.  Each of the Legacy Parties has the power and
authority and all licenses, permits and authorizations necessary to carry on its
business as it is now being conducted, to own and use all its properties and
assets, and has the corporate power and authority to execute, deliver and
perform its respective obligations under this Agreement and to consummate the
transactions contemplated hereby.




3.1.2

Authorization. The execution and delivery of this Agreement and each of the
documents and instruments required hereby, the consummation of the transactions
contemplated hereby and thereby and the performance by the Legacy Parties of
their respective obligations hereunder and thereunder have been duly authorized
by all necessary action on the part of the Legacy Parties. This Agreement and
each of the documents and instruments required hereby have been, or will be,
duly executed and delivered by the Legacy Parties and constitutes, or upon the
execution and delivery thereof will constitute, the legal, valid and binding
obligations of the Legacy Parties, enforceable against the Legacy Parties in
accordance with their terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and other laws affecting creditors rights generally and
to general equitable principles.








Page 7 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement







3.1.3

Non-Contravention.  Neither the execution and delivery of this Agreement and
each of the documents and instruments required hereby by Regan and Legacy nor
the consummation by the Legacy Parties of the transactions contemplated hereby
and thereby and compliance with the terms hereof and thereof will (a) conflict
with, or result in any breach or violation of or default or loss of any benefit
under, any provision of Regan's, Legacy’s or LAS’ articles of organization; (b)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Regan or Legacy is subject, or (c)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which the Legacy Parties is a party or by
which it is bound or to which any of its assets is subject (or result in the
imposition of any lien upon any of its assets).  Except as set forth herein,
neither of the Legacy Parties needs to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any government or
governmental agency in order for the parties to consummate the transactions
contemplated by this Agreement.




3.1.4

Litigation. Except as disclosed in Schedule 3.1.4, there is no legal action,
suit, arbitration or proceeding (whether criminal or civil) pending or, to the
knowledge of the Legacy Parties, threatened by or with respect to, the Legacy
Parties, the Business, any Transferred Representative or Customer, by or before
any court, arbitration panel, hearing or any other forum that would affect any
of the Legacy Parties’ ability to perform its obligations hereunder.  There is
no basis in fact for any such action, suit, arbitration or proceeding against or
involving the Legacy Parties, whether at law, in equity or otherwise, or any
other facts or circumstances of which the Legacy Parties has knowledge that in
any manner challenges or seeks to prevent, alter or materially delay the
execution of this Agreement.




3.1.5

Compliance with Laws. To the knowledge of the Legacy Parties, each of Regan,
Legacy and LAS except as disclosed in Schedule 3.1.5: (i) has complied in all
material respects with each and is not in violation in any material respect of
any federal, state or local laws, statutes, rules, rulings, codes, plans,
injunctions, negotiations, orders, ordinances, judgments or decrees (“Laws”) of
any foreign, federal, state or local government, political subdivision or
governmental or regulatory authority, agency, board, bureau, commission,
instrumentality, court, quasi-governmental authority or self-regulatory
organization (“Governmental Authority”) to which it is subject and its
Transferred Representatives and their conduct are subject and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, or notice
has been filed or commenced against any of them alleging any failure so to
comply; and (ii) has not failed to obtain any license, permit, certificate or
other governmental authorization necessary to the conduct of the Business.  The
Legacy Parties represent and warrant that all of the Transferred Representatives
are independent contractors and not employees of the Legacy Parties and neither
Regan nor Legacy has received any inquiry or challenge from the IRS or any
Governmental Authority with respect to that status.




3.1.6

Brokerage/Finder's Fees. Neither Regan nor any party that controls, is
controlled by or in common control with Regan has retained any financial
advisor, broker, agent or finder on account of this Agreement or any transaction
contemplated hereby or any transaction of like nature that would give rise to
any valid claim by any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization against
Multi-Financial for a finder's fee.  




3.2

Representations and Warranties of Multi-Financial.  Multi-Financial hereby
represents and warrants to the Legacy Parties that the statements contained in
this Section 3.2 are true, correct and complete on the date hereof and will be
true, correct and complete as of the Transfer Date (as though made as of the
Transfer Date):




3.2.1

Corporate Existence and Power. Multi-Financial is a corporation duly organized
and validly existing under the laws of the State of Colorado and has the power
and authority carry on its business as now conducted. Multi-Financial is duly
qualified to do business and is in good standing in the jurisdictions where the
conduct of its business requires it to be so qualified, except where failure to
be so qualified or to be in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect.





Page 8 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement










3.2.2

Authorization. The execution and delivery of this Agreement and each of the
documents and instruments required hereby, the consummation of the transactions
contemplated hereby and thereby and the performance by Multi-Financial of its
obligations hereunder and thereunder have been duly authorized by all necessary
action on the part of Multi-Financial, this Agreement and each of the documents
and instruments required hereby have been, or will be, duly executed and
delivered by Multi-Financial and constitutes, or upon the execution and delivery
thereof will constitute, the legal, valid and binding obligations of
Multi-Financial, enforceable against Multi-Financial in accordance with their
terms, subject to applicable bankruptcy, reorganization, insolvency, moratorium
and other laws affecting creditors' rights generally and to general equitable
principles.




3.2.3

Non-Contravention. Neither the execution and delivery of this Agreement and each
of the documents and instruments required hereby by Multi-Financial nor the
consummation by Multi-Financial of the transactions contemplated hereby and
thereby and compliance with the terms hereof and thereof will (a) conflict with,
or result in any breach or violation of or default or loss of any benefit under,
any provision of Multi-Financial's articles of incorporation or bylaws; (b)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Multi-Financial is subject, or (c)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which Multi-Financial is a party or by which
it is bound or to which any of its assets is subject (or result in the
imposition of any lien upon any of its assets), except where the violation,
conflict, breach, default, acceleration, termination, modification,
cancellation, failure to give notice, or lien would not have a material adverse
effect.




3.2.4

Brokerage/Finder's Fees. Multi-Financial has not retained any financial advisor,
broker, agent or finder on account of this Agreement or any transaction
contemplated hereby or any transaction of like nature that would give rise to
any valid claim by any individual or entity against any of the Legacy Parties
for a finder's fee, brokerage commission or similar payment and Multi-Financial
shall be solely liable for the same.




3.2.5

Litigation. Except as disclosed in Schedule 3.2.5, there is no legal action,
suit, arbitration or proceeding (whether criminal or civil) pending or, to the
knowledge of the Multi-Financial, threatened by or with respect to,
Multi-Financial, by or before any court, arbitration panel, hearing or any other
forum that would affect Multi-Financial’s ability to perform its obligations
hereunder.  There is no basis in fact for any such action, suit, arbitration or
proceeding against or involving Multi-Financial, whether at law, in equity or
otherwise, or any other facts or circumstances of which Multi-Financial has
knowledge that in any manner challenges or seeks to prevent, alter or materially
delay the execution of this Agreement.




ARTICLE IV

COVENANTS AND AGREEMENTS




4.1

Reasonable Best Efforts; Further Assurances.  Subject to the terms and
conditions of this Agreement, Multi-Financial and the Legacy Parties shall each
use their reasonable best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary or desirable to consummate
their respective obligations under this Agreement.  Multi-Financial and the
Legacy Parties each agree to execute and deliver promptly such other documents,
certificates, letters, notifications, agreements, instruments, indentures,
mortgages and other writings (including any amendments or supplements thereto)
and to take, or cause to be taken, such other actions as may be necessary or
desirable in order to consummate or implement expeditiously the terms of this
Agreement.  Legacy shall constitute and appoint (and deliver any documents
reasonably required by Multi-Financial to evidence such appointment), effective
as of the Transfer Date, Multi-Financial and its successors and assigns as the
true and lawful attorney of Legacy with full power of substitution in the name
of Legacy, but for the benefit of Multi-Financial, to collect for the account of
Multi-Financial all amounts which may be due to Multi-Financial after the
Transfer Date with respect to any Transferred Representative, Customer or
Account. Multi-Financial shall be entitled to retain for its own account any
amounts collected pursuant to the foregoing powers, including any amounts
payable as interest in respect thereof.





Page 9 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement










4.2

Access to Records. Upon reasonable prior notice, at all reasonable times from
and after the date hereof until the Transfer Date, the Legacy Parties shall
afford to Multi-Financial and its respective accountants, counsel, financial
advisors and other representatives full and complete access to the Legacy
Parties’ books, accounts, financial and other records, contracts, reports,
studies, financial statements, governmental reports, regulatory filings and
applications, customer lists, and all other information or documents of every
kind, in each case solely relating to the Business; the Legacy Parties agree to
maintain all records which they are required to keep as of the date hereof,
pursuant to the rules and regulations of the SEC and NASD, in a readily
accessible location, of which Multi-Financial shall be advised (including any
changes thereto) for a period of six (6) years from the Transfer Date, and shall
undertake to cause any entity which shall have custody of such records, to make
them available to Multi-Financial for any reasonable purpose.  Promptly after
the Closing Date, Regan and/or Legacy shall provide to Multi-Financial copies of
the forms U-4 with respect to each Legacy Registered Representative, copies of
all Customer new account forms, all other Customer agreements and any and all
other documents reasonably requested by Multi-Financial.




4.3

Certain Filings.  The Legacy Parties and Multi-Financial shall cooperate with
one another (a) in determining whether any action by or in respect of, or filing
with, any Governmental Authority is required, or any consent is required in
connection with the consummation of the Transactions and (b) in taking such
actions or making any such filings, furnishing information required in
connection therewith and seeking timely to obtain any such Consents or
authorizations.  As soon as possible after the Closing Date, Legacy shall
promptly file a Form 1017 with the NASD as may be required by the NASD, along
with any other NASD, SEC, state and federal filings and notifications as may be
necessary or appropriate.  The Legacy Parties shall each, to the extent
applicable, work with the SEC to ensure that all requirements for filing their
respective Forms ADV/W.  Legacy shall work with the NASD to ensure that all
requirements for continuing its registration for the sole purpose of receiving
compensation in connection with the Transactions as contemplated herein are
properly satisfied.  Legacy shall work with the NASD, to the extent it deems
necessary, to ensure that all requirements for bulk transfer of accounts have
been satisfied prior to issuing Negative Response Letters or instructing
Multi-Financial to take any related action.       




4.4

Public Announcements.  None of the parties hereto shall issue any press release
or make any public statement with respect to this Agreement or the Transactions,
including, without limitation, the consideration received by Legacy or the other
terms and condition of this Agreement, except as may otherwise be required by
applicable Law, without the prior written approval of the other party hereto.




4.5

Notice of Developments.  Multi-Financial and each of the Legacy Parties shall
promptly notify the other parties of any notice or other communication from any
Governmental Authority in connection with the Business or this Agreement.




4.7

Conduct of Securities Business.

During the forty-eight month period following the Transfer Date, none of the
Legacy Parties shall, directly or indirectly, engage in a broker-dealer or
investment adviser business in a manner that results in the hiring or
registration of any of the Transferred Representatives, or the solicitation of
the securities or investment advisory business of the Legacy Transferred
Accounts, by any of the Legacy Parties or any of their officers, directors,
employees, subsidiaries or Affiliates.   The Legacy Parties agree that in the
event of a breach of its obligations pursuant to this Paragraph 4.7,
Multi-Financial shall be entitled to injunctive relief barring the Legacy
Parties from further acts of breach, in addition to any other rights or remedies
Multi-Financial may have pursuant to this Agreement or applicable law.  For this
purpose, the Legacy Parties hereby submit to the personal jurisdiction of the
Colorado state courts, or the Federal District Court sitting in Denver,
Colorado, and waive any claims or arguments that these forums are inconvenient.




4.8

Multi-Financial Payments.

The parties hereto acknowledge and agree that Multi-Financial shall be obligated
to pay all proceeds payable in connection with this Agreement, and any
commission payments and overrides only to entities and/or individuals that are
entitled to receive such payments under applicable federal and state securities
Laws.  In addition, following the Transfer Date, the Legacy Parties acknowledge
and agree that Multi-Financial shall make (a) all commission and override
payments associated with customers of registered representatives directly to
those registered representatives, and (b) the Initial Payment and Anniversary
Payments shall be made directly to Legacy, which shall remain in business for
the sole reason of receiving any compensation pursuant to this Agreement, and
Legacy covenants and agrees that it shall not pay, distribute or otherwise share
regional overrides, commission overrides nor commission payments to or with
individuals or entities who are not properly licensed pursuant to applicable
NASD Rules to receive such payments.   








Page 10 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement







4.9

Transferred Representatives’ Compliance With Law.  Through the Transfer Date,
the Legacy Parties shall use their best efforts to cause all Transferred
Representatives to comply with all applicable Laws.




4.10

Transferred Representative Due Diligence; Employees.  In addition to the due
diligence materials provided to Multi-Financial prior to the Closing Date, the
Legacy Parties shall through the Transfer Date provide such additional due
diligence material, including material requested to permit Multi-Financial to
perform due diligence on the Legacy Registered Representatives and Customers,
and shall provide ongoing access to the Legacy Parties’ offices, records, data
and explanations as are necessary in the reasonable opinion of Multi-Financial
to enable Multi-Financial to perform its due diligence inquiry, including
continued access to the Legacy Parties’ executive officers, auditors and legal
counsel.  The Legacy Parties acknowledge and agree that Multi-Financial shall
have no obligation to offer to employ or to employ any employee of the Legacy
Parties or any affiliate thereof and the Legacy Parties or their respective
affiliates shall be solely responsible for all costs and expenses in connection
with the termination of such employees.




4.11

Termination of Activities.

After the Transfer Date, Legacy and LAS as applicable, shall retain their
respective investment adviser and/or broker-dealer registrations with the SEC,
NASD and/or applicable states only so long as is necessary to comply with
applicable Law and to perform this Agreement.  Legacy shall be entitled to
withdraw its applicable broker-dealer registrations only upon the written
authorization from, as applicable, the SEC, NASD and/or applicable states.




4.12

Multi-Financial Representative Transfers.  Commencing on the Transfer Date and
ending on the fourth anniversary of the Measurement Date, Multi-Financial agrees
that it will not initiate the transfer of the registration or business of any of
the Transferred Representatives to any broker-dealer or investment adviser
Affiliate of Multi-Financial, unless such Affiliate agrees to be bound by this
Agreement with respect to the applicable Transferred Representatives.
 Notwithstanding the above, Multi-Financial shall not be prohibited from
assigning, delegating, selling or transferring this Agreement in accordance with
Section 7.4.




ARTICLE V

Indemnification; Survival




5.1

Survival of Representations and Warranties.

All representations and warranties of the Legacy Parties and Multi-Financial,
respectively, contained in this Agreement shall survive the Closing Date and
shall continue until ninety (90) days following the fourth anniversary after the
Measurement Date.  




5.2

Indemnification by the Legacy Parties. The Legacy Parties hereby agree to
jointly and severally indemnify Multi-Financial and its officers, managers,
employee, agents, Affiliates and permitted assigns (collectively, the
"Multi-Financial Indemnified Parties") against, and agrees to hold each of them
harmless from, any and all losses, damages, liabilities, costs, expenses
(including, but not limited to, reasonable fees and disbursements of counsel),
claims, assessments, judgments, liens and other obligations incurred or suffered
by any of them in connection with, relating to or arising out of:




5.2.1

any breach of a representation or warranty by any or all of the Legacy Parties
contained in this Agreement or in any agreement, instrument, document or
certificate delivered by them in connection with this Agreement;




5.2.2

any breach of a covenant or agreement made or to be performed by any or all of
the Legacy Parties pursuant to this Agreement or in any agreement, instrument,
document or certificate delivered by them in connection with this Agreement;




5.2.3

any liability relating to the Transferred Representatives, Customers, Accounts
or clearing arrangement (and the failure of Legacy to satisfy, discharge or pay
any such liability) that arises on or prior to the Transfer Date;




5.2.4

all other liabilities arising out of or resulting from the operation of any of
the Legacy Parties’ business prior to and following the Transfer Date including,
but not limited to, complaints, customer claims, mutual fund breakpoint
liability, employee severance costs, fees and expenses for the transfer of
Accounts, fines and penalties;








Page 11 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement







5.2.5

any claim, action, suit, arbitration, investigation or proceeding (whether
criminal, civil or administrative) to which Multi-Financial or its affiliates is
made a party or becomes subject and which arises out of or results from or is in
any way related to (a) any of the Legacy Parties’ actions or omissions with
respect to the Transferred Representatives, Customers and Accounts on or prior
to the Transfer Date, (b) the actions or omissions of the Transferred
Representatives on or prior to the Transfer Date, (c) the breach by Legacy of
any of the Bank Networking Agreements or any non-competition, non-solicitation
or similar restriction imposed upon any of the Legacy Parties, (d) the breach by
the Legacy Parties’ officers, managers, employees and Affiliates of any
non-competition, non-solicitation or similar restriction that is due to the
performance of this Agreement,  (e) the termination of any of the Legacy
Parties’ employees, or (f) the failure of Multi-Financial to transfer any Legacy
Registered Representatives; and




5.2.6

any claim, action, suit, arbitration, investigation or proceeding (whether
criminal, civil or administrative) to which Multi-Financial or its affiliates is
made a party or becomes subject and which arises out of or results from or is in
any way related to (a) the corporate structure of any of the Legacy Parties
including, but not limited to the formation of Regan or any of its subsidiaries
or affiliates, or (b) the Legacy Parties’ authorization to receive compensation
in connection with this Agreement.  




5.3

Indemnification by Multi-Financial. Multi-Financial hereby agrees to indemnify
Regan, and its officers, managers, employees, agents and affiliates
(collectively, the "Regan Indemnified Parties") against, and agrees to hold
each, of them harmless from, any and all losses, damages, liabilities, costs,
expenses (including, but not limited to, reasonable fees and disbursements of
counsel), claims, assessments, judgments, liens and other obligations incurred
or suffered by any of them arising out of:




5.3.1

any breach of representation or warranty by Multi-Financial in this Agreement or
in any agreement, instrument, document or certificate delivered by them in
connection with this Agreement; and




5.3.2

any breach of covenant or agreement made or to be performed by Multi-Financial
pursuant to this Agreement or in any agreement, instrument, document or
certificate delivered by it in connection with this Agreement




5.4

Further Indemnification by Multi-Financial.  Multi-Financial agrees to pay the
reasonable attorney’s fees and related legal defense costs incurred or suffered
by the Regan Indemnified Parties arising out of or resulting from customer
complaints and claims that are determined to have been the result of the
securities or investment advisory business conducted by the Transferred
Representatives through Multi-Financial following the Transfer Date.




5.5

Notice and Defense of Claims.  Each party entitled to indemnification under this
Article V (the "Indemnified Party") shall give notice to the party required to
provide indemnification (the "Indemnifying Party") promptly, but no later than
thirty (30) calendar days, after such Indemnified Party receives written notice
of any claim, event or matter as to which indemnity may be sought; provided that
the failure of the Indemnified Party to give notice as provided in this Section
5.4 shall not relieve any Indemnifying Party of its obligations under Article V,
except to the extent that such failure materially prejudices the rights of any
such Indemnifying Party.  In the event of any claim, action, suit, proceeding or
demand asserted by any person who is not a party (or a successor to a party) to
this Agreement (a "Third-Party Claim") which is or gives rise to an
indemnification claim, the Indemnifying Party may elect within ten (10) Business
Days (defined as a day other than a Saturday, Sunday and any other day on which
the NASDAQ is closed) to assume the defense of any such claim or any litigation
resulting therefrom; provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in the defense thereof;
provided, further that the Indemnified Party shall have the right to employ, at
the Indemnifying Party's expense, one counsel of its choice in each applicable
jurisdiction (if more than one jurisdiction is involved) to represent the
Indemnified Party if, in the Indemnified Party's reasonable judgment, there
exists an actual or potential conflict of interest between the Indemnified Party
and the Indemnifying Party or if the Indemnifying Party (i) elects not to
defend, compromise or settle a Third-Party Claim, (ii) fails to notify the
Indemnified Party within the required time period of its election as provided in
this section, or (iii) having timely elected to defend a Third-Party Claim,
fails, in the reasonable judgment of the Indemnified Party, after at least 10
calendar days' notice to the Indemnifying Party, to adequately prosecute or
pursue such defense, and in each such case the Indemnified Party may defend such
Third-Party Claim on behalf of and for the account and risk of the Indemnifying
Party. The Indemnifying Party, in the defense of any such claim or litigation,
shall not, except with the written consent of the Indemnified Party, consent to
entry of any judgment or entry into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Party of a release





Page 12 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement







from all Liability in respect of such claim or litigation. The Indemnified Party
shall not settle or compromise any such claim without prior written consent of
the Indemnifying Party, which consent shall not be unreasonably withheld. The
Indemnified Party shall promptly furnish such information regarding itself or
the claim in question as the Indemnifying Party may reasonably request in
writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.




5.6

Survival of Indemnification Obligations. Multi-Financial’s right to
indemnification by the Legacy Parties provided pursuant to this Agreement shall
not be limited in any way by any due diligence or other investigation made by or
on behalf of Multi-Financial. The Multi-Financial Indemnified Parties’ right to
indemnification contained in this Agreement shall survive the Transfer Date and
shall remain in full force and effect thereafter until ninety (90) days
following the fourth anniversary of the Measurement Date.  The Regan Indemnified
Parties’ right to indemnification contained in this Agreement shall survive the
Transfer Date and shall remain in full force and effect thereafter until ninety
(90) days following the fourth anniversary of the Measurement Date.




5.7

Limitation of Liability.  Regan’s and Multi-Financial’s respective liabilities
pursuant to this Article V shall be limited as follows:




5.7.1

Regan’s liability to the Multi-Financial Indemnified Parties shall be limited,
in the aggregate, to the total amounts paid by Multi-Financial to the Legacy
Parties pursuant to this Agreement; and




5.7.2

Multi-Financial’s liability to the Regan Indemnified Parties shall be limited,
in the aggregate, to $500,000.




ARTICLE VI

Conditions to Obligation to Close




6.1

Conditions to Multi-Financial’s Obligation to Close.  Multi-Financial's
obligation to consummate this transaction is subject to satisfaction of the
following conditions:  

(i)

the representations and warranties of the Legacy Parties set forth in this
Agreement shall be true, complete and correct at and as of the Closing Date;  

(ii)

the Legacy Parties shall have performed and complied with all of their covenants
and obligations hereunder through the Transfer Date;

(iii)

no action, suit, or proceeding shall be pending before any Governmental
Authority or before any arbitrator wherein an unfavorable injunction, judgment,
order, decree, ruling, or charge would (A) prevent consummation of any of the
terms or conditions of this Agreement, (B) cause any of the terms or conditions
to be rescinded following consummation, or (C) affect adversely the right of
Multi-Financial to own the Legacy Transferred Accounts or Bank Transferred
Accounts (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

(iv)

all applicable waiting and/or notice periods (and any extensions thereof)
required by the SEC or under the NASD Rules shall have expired or otherwise
terminated and all necessary and appropriate approvals or consents of
governmental or regulatory bodies or other third parties, including, but not
limited to, the Bank Clients with respect to the Bank Networking Agreements and
the prior approval, if required, of the NASD shall have been received;

(v)

Multi-Financial shall have completed to its satisfaction its due diligence
investigation and transaction audit of the Legacy Parties;

 (vi)

Legacy shall have filed a notice in accordance with NASD Rule 1017 describing
this Transaction to the extent deemed necessary or appropriate and shall have
received approval from the NASD for ongoing registration for receipt of
compensation in accordance with the Transactions, and as deemed necessary, for
approval related to the bulk transfer of accounts; and





Page 13 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement







(vii)

Legacy shall have obtained an extended reporting endorsement to its current
errors and omissions policy (policy no. A02050592400 issued by Clarendon America
Insurance Company) (the “Policy”), which endorsement shall extend the Policy’s
coverage for a period ending, at a minimum, on the ninetieth day following the
fourth anniversary of the Measurement Date.

6.2

Conditions to the Legacy Parties’ Obligation to Close.  The Legacy Parties
obligation to consummate this Agreement is subject to satisfaction of the
following conditions:  

(i)

the representations and warranties of Multi-Financial set forth in this
Agreement shall be true, complete and correct at and as of the Closing Date;  

(ii)

Multi-Financial shall have performed and complied with all of its covenants and
obligations hereunder through the Transfer Date;

(iii)

no action, suit, or proceeding shall be pending before any Governmental
Authority or before any arbitrator wherein an unfavorable injunction, judgment,
order, decree, ruling, or charge would (A) prevent consummation of any of the
terms and conditions of this Agreement, (B) cause any of the terms or conditions
to be rescinded following consummation, (C) affect adversely the right of
Multi-Financial to own the Legacy Transferred Accounts or Bank Transferred
Accounts (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect); and

(iv)

all applicable waiting and/or notice periods (and any extensions thereof)
required by the SEC or under the NASD Rules shall have expired or otherwise been
terminated and all necessary and appropriate approvals or consents of
governmental or regulatory bodies or other third parties, including, but not
limited to, the Bank Clients with respect to the Bank Networking Agreements and
the prior approval, if required, of the NASD shall have been received.

ARTICLE VII

Confidentiality and Public Disclosure




7.1

Privacy Laws.  The Legacy Parties acknowledge that certain information made
available to Multi-Financial in connection with this Agreement and subsequent
account transfers may be deemed nonpublic personal information under the
Gramm-Leach-Bliley Act or other federal and state privacy laws and the
regulations promulgated thereunder (collectively, “Privacy Laws”).  The Legacy
Parties jointly and severally represent and warrant that any disclosure to
Multi-Financial is consistent with and permitted by Legacy’s privacy policy, and
that any disclosures to Multi-Financial have been affirmatively consented to by
the individual customer or client to the extent required.  Multi-Financial
agrees: (a) not to disclose or use such information except as required to carry
out its duties under this Agreement or as otherwise permitted by the Privacy
Laws; (b) to establish and maintain procedures reasonably designed to insure the
security and privacy of all such information; and (c) to cooperate with the
Legacy Parties to provide reasonable assistance in ensuring compliance of such
Privacy Laws to the extent applicable to either party.




7.2

Public Disclosure.  Neither Multi-Financial, the Legacy Parties nor any
respective affiliate, director, officer, employee or agent of any of them, shall
make an announcement or other disclosure of existence or terms this Agreement,
in whole or in part, or of the possible transactions that are contemplated
hereby to the public or to any third party other than with the prior written
consent of the other parties; provided, however, that any party may make a
public announcement which it reasonably believes is required by law if it has
been unable to obtain the foregoing consent on a timely basis after a reasonably
diligent effort.  




ARTICLE VIII

Miscellaneous




8.1

Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) one business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), or (iii) one business day
after being sent to the recipient by facsimile transmission or electronic mail
and addressed to the intended recipient as set forth below








Page 14 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement







If to Multi-Financial, to:




Multi-Financial Securities Corporation

1290 Broadway

Denver, CO  80203

Attn:  President




with a copy (which shall not constitute notice) to:




ING Americas Legal Services

5780 Powers Ferry Road

Atlanta, Georgia 30327

Attn: Corporate General Counsel




If to the Legacy Parties to:




Regan Holding Corp.

2090 Marina Avenue

Petaluma, CA  94954

Attn:  President




8.2

Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by the parties hereto. No
waiver by any party of any provision of this Agreement or any default,
misrepresentation, or breach of representation, warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the party making such waiver nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
representation, warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent such default, misrepresentation, or
breach of representation, warranty or covenant.  No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.




8.3

Expenses. Whether or not this Agreement is consummated, all costs and expenses
incurred in connection with this Agreement shall be paid by the party incurring
such cost or expense.




8.4

Successors and Assigns. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that no party may assign, delegate or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of each other party hereto except that Multi-Financial may sell,
transfer or assign, in whole or from time to time in part, to one or more of its
Affiliates, the right to purchase all or a portion of the Transferred
Representatives and Accounts and enter into contractual relationships with Bank
Clients. Any purported assignment in violation of this Section 7.4 shall be void
and of no effect.




8.5

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, disregarding the conflict of laws
principles thereof.  The venue for dispute resolution shall be in the County of
Denver in the State of Colorado.




8.6

Severability. Any term or provision of this Agreement that is held to be invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.




8.7

Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts (including by facsimile signature), each of which shall be an
original with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto.








Page 15 of 16







--------------------------------------------------------------------------------

Representative and Account

Multi-Financial Securities Corporation/Regan/Legacy

May 31, 2007

Transfer Agreement







8.8

Entire Agreement; Third Party Beneficiaries. This Agreement and the other
agreements between the parties contemplated hereby constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter of this Agreement, other
than the Confidentiality Agreement. The Exhibits and Schedules hereto are an
integral part hereof and are incorporated by reference herein for all purposes.
Neither this Agreement nor any provision hereof shall confer upon any Person
other than the parties hereto any rights or remedies hereunder (except for the
Indemnified Parties’ rights to indemnification pursuant to Article V).




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




MULTI-FINANCIAL SECURITIES CORPORATION







By:

/s/  Patrick McEvoy                                                       

Name/Title:     Patrick McEvoy, President & CEO







REGAN HOLDING CORP.







By:

/s/  R. Preston Pitts                                                        

Name/Title:     R. Preston Pitts, President







LEGACY FINANCIAL SERVICES, INC.







By:

/s/  Larry Qvistgaard                                                      

Name/Title:     Larry Qvistgaard, Vice-President &

          Chief Compliance Officer




LEGACY ADVISORY SERVICES, INC.







By:

/s/  Larry Qvistgaard                                                       

Name/Title:     Larry Qvistgaard, Vice-President &

         Chief Compliance Officer





Page 16 of 16





